USCA4 Appeal: 20-6278     Doc: 16-1           Filed: 04/15/2021   Pg: 1 of 2        Total Pages:(1 of 8)


                                                                        FILED: April 15, 2021

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 20-6278
                                       (3:18-cv-00020-FDW)
                                       ___________________

        AJANAKU E. MURDOCK

                      Plaintiff - Appellant

        v.

        CHRISTINA THOMPSON, Former Sergeant / Legal Mail Carrier, formerly
        known as FNU Thompson; DONNA MCALLISTER, Richmond Unit Secretary,
        formerly known as FNU McAllister; WESLEY MABRY, Administrative
        Assistant, formerly known as FNU Mabry; DONNA HOUSER, Mailroom
        Employee, formerly known as FNU Houser; ELIZABETH T. PAUL, Mailroom
        Employee, formerly known as E. Paul

                      Defendants - Appellees

         and

        FNU MITCHELL, Regional Director

                      Defendant

                                       ___________________

                                            ORDER
                                       ___________________

               The Court assigns Gregory DuBoff to represent Ajanaku E. Murdock on

        appeal.




                  Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 1 of 8
USCA4 Appeal: 20-6278       Doc: 16-1       Filed: 04/15/2021    Pg: 2 of 2         Total Pages:(2 of 8)


                 Counsel is referred to the memorandum on Payment of Court-Assigned

        Counsel for information on maintaining time and expense records and obtaining a

        fee exempt PACER account for electronic access to documents in court-assigned

        cases.

                 Counsel's assignment to this case as a member of this court's

        CJA/Discretionary Panels authorizes counsel to obtain and use a fee exempt CJA

        Panel Attorney account to provide representation in this case.

                 All case filings must be made using the court's Electronic Case Filing system

        (CM/ECF). Counsel not yet registered for electronic filing should proceed to the

        court's web site to register as an ECF filer. See Required Steps for Registration

        as an ECF Filer. All filings must comply with this court's Memorandum on

        Sealed and Confidential Materials. Counsel shall file an Appearance of

        Counsel form within 14 days of the date of this order.

                                                 For the Court

                                                 /s/ Patricia S. Connor, Clerk




                  Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 2 of 8
USCA4 Appeal: 20-6278            Doc: 16-2         Filed: 04/15/2021       Pg: 1 of 6         Total Pages:(3 of 8)



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE FOURTH CIRCUIT
                                        OFFICE OF THE CLERK
                                             1100 East Main Street, Suite 501
                                             Richmond, Virginia 23219-3517
                                                 www.ca4.uscourts.gov
            Patricia S. Connor                                                           Telephone
                   Clerk                                                                804-916-2700


                                               April 15, 2021
                                       ___________________________

                                        NEW IFP COUNSEL NOTICE
                                              (non-CJA cases)
                                       ___________________________


        No. 20-6278,     Ajanaku Murdock v. Christina Thompson
                         3:18-cv-00020-FDW
        TO: Gregory James DuBoff
            MCGUIREWOODS, LLP
            800 East Canal Street
            P. O. Box 3916
            Richmond, VA 23219
            804-775-1154
            gduboff@mcguirewoods.com

          Thank you for accepting assignment as counsel on appeal in this case. This
          office will work with you in any way necessary in connection with the
          assignment. Your attention to the prompt briefing of the case is appreciated.
          The case manager for this case is Tony Webb, and the following information is
          provided for your use (click on an underlined document to access the document
          on the court's web site, www.ca4.uscourts.gov).

          Initial Forms: Following forms must be filed within 14 days.
             • Appearance of Counsel (must be registered for electronic case filing)
             • Transcript Order Form (order any necessary transcript)


          Assignment and Case Information: Time and expense records must be
          maintained in accordance with the Assigned Counsel Payment Memorandum
          and Worksheets.



                 Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 3 of 8
USCA4 Appeal: 20-6278    Doc: 16-2       Filed: 04/15/2021   Pg: 2 of 6          Total Pages:(4 of 8)




          Copies of any documents filed on appeal to date are accessible on the
          court's docket. Documents filed by a party while proceeding pro se will not
          be considered by the court unless renewed by counsel.

          Record: Counsel's assignment to this case as a member of this court's
          CJA/Discretionary Panels authorizes counsel to obtain and use a fee exempt
          CJA Panel Attorney account to provide representation in this case. Counsel
          should register for a fee exempt PACER account for use in this case (and any
          CJA case) at http:\\www.pacer.gov. The district court's PACER docket and
          electronic documents are accessible through a link to the district court docket
          from the appellate docket. The "Create Appendix" option enables counsel to
          combine multiple documents into one PDF record for printing or saving. The
          Fourth Circuit's appointment deputy, Lisa McFarland, can also assist counsel in
          obtaining record items.

        Lisa R McFarland, Deputy Clerk
        804-916-2744
        cc:    Defendant
               Sonya M. Calloway-Durham
               Frank G. Johns




               Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 4 of 8
USCA4 Appeal: 20-6278     Doc: 16-2        Filed: 04/15/2021    Pg: 3 of 6           Total Pages:(5 of 8)



                   SEALED & CONFIDENTIAL MATERIALS
        Internet Availability of Docket & Documents

        Fourth Circuit case dockets and documents are available on the Internet via the
        Judiciary's PACER system (Public Access to Court Electronic Records). The
        Fourth Circuit docket is available on the Internet even if the district court docket
        was sealed. If a party's name was sealed in the district court, it should be replaced
        by "Under Seal" or a pseudonym on appeal.

        Due to the electronic availability of court documents, the federal rules prohibit
        including certain personal data identifiers in court filings. In addition, parties
        should not include any data in their filings that they would not want on the
        Internet. Counsel should advise their clients on this subject so that an informed
        decision can be made. Responsibility rests with counsel and the parties, not with
        the clerk.

        Documents filed by the parties in immigration and social security cases are not
        accessible over the Internet to the public. In immigration and social security cases,
        public Internet access is limited to the court's docket, orders, and opinions.

        Federal Rules of Procedure

        The federal rules of procedure require filers to redact any of the following personal
        data identifiers (PDIs) if included in court filings: (1) social security and tax ID
        numbers must be limited to last four digits; (2) minor children must be identified
        by their initials only; (3) dates of birth must show the year only; (4) financial
        account numbers must be limited to the last four digits only; and (5) home
        addresses in criminal cases must be limited to city and state only. The federal rules
        establish limited exceptions to these redaction requirements. See Fed. R. App. P.
        25(a)(5); Fed. R. Civ. P. 5.2; Fed. R. Crim. P. 49.1; Fed. R. Bankr. P. 9037

        Judicial Conference Privacy Policy

        In addition, the judiciary's regulation on Privacy Policy for Electronic Case Files
        prohibits filers from including any of the following criminal documents in the
        public file: (1) unexecuted summonses or warrants; (2) bail or presentence reports;
        (3) statement of reasons in judgment of conviction; (4) juvenile records; (5)
        identifying information about jurors or potential jurors; (6) CJA financial
        affidavits; (7) ex parte requests to authorize CJA services and (8) any sealed
        documents, such as motions for downward departure for substantial assistance,
        plea agreements indicating cooperation, or victim statements. Any reference to


                Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 5 of 8
USCA4 Appeal: 20-6278      Doc: 16-2       Filed: 04/15/2021    Pg: 4 of 6          Total Pages:(6 of 8)


        substantial assistance or cooperation with the government in criminal proceedings
        should be sealed in the parties' briefs.

        Local Rule 25(c)

        Local Rule 25(c) limits the sealing of documents by requiring that sealed record
        material be separated from unsealed material and placed in a sealed volume of the
        appendix and by requiring the filing of both sealed, highlighted versions and
        public, redacted versions of briefs and other documents.

        Since the ECF events for sealed filings make the documents accessible only to the
        court, counsel must serve sealed documents on the other parties in paper form.

        Sealed Volume of Appendix

        If sealed record material needs to be included in the appendix, it must be placed in
        a separate, sealed volume of the appendix and filed with a certificate of
        confidentiality. In consolidated criminal cases in which presentence reports are
        being filed for multiple defendants, each presentence report must be placed in a
        separate, sealed volume served only on Government counsel and counsel for the
        defendant who is the subject of the report.

           •   Use ECF event-SEALED JOINT APPENDIX and SEALED
               SUPPLEMENTAL APPENDIX to file sealed electronic appendix
               volume(s). Cover of sealed appendix volume must be marked SEALED, and
               paper copies must be placed in envelopes marked SEALED. Sealed volume
               must be served on other parties outside ECF.
           •   Use ECF event-Certificate of confidentiality to identify authority for
               treating material as sealed and to identify who may have access to sealed
               material. A paper copy of the certificate of confidentiality must accompany
               the paper copy of the sealed appendix filed with the court.
           •   Use ECF event-JOINT APPENDIX and SUPPLEMENTAL APPENDIX
               to file public electronic appendix volumes(s).

        Sealed Version of Brief

        If sealed material needs to be referenced in a brief, counsel must file both a sealed,
        highlighted version of the brief and a public, redacted version of the brief, as
        well as a certificate of confidentiality.

           •   Use ECF event-SEALED BRIEF to file sealed electronic version of brief in
               which sealed material has been highlighted. Cover of sealed brief must be



                Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 6 of 8
USCA4 Appeal: 20-6278     Doc: 16-2        Filed: 04/15/2021    Pg: 5 of 6           Total Pages:(7 of 8)


               marked SEALED, and paper copies must be placed in envelopes marked
               SEALED. Sealed version must be served on other parties outside ECF.
           •   Use ECF event-Certificate of confidentiality to identify authority for
               treating material as sealed and to identify who may have access to sealed
               material. A paper copy of the certificate of confidentiality must accompany
               the paper copy of the sealed brief filed with the court.
           •   Use ECF event-BRIEF to file public electronic version of brief from which
               sealed material has been redacted.

        Sealed Version of Motions and Other Documents

        If sealed material needs to be referenced in a motion or other document, counsel
        must file both a sealed, highlighted version and a public, redacted version, as
        well as a certificate of confidentiality.

           •   Use ECF event-SEALED DOCUMENT to file sealed electronic version of
               document in which sealed material has been highlighted. First page of
               document must be marked SEALED. Sealed version must be served on other
               parties outside ECF.
           •   Use ECF event-Certificate of confidentiality to identify authority for
               treating material as sealed and to identify who may have access to sealed
               material.
           •   Use the appropriate ECF event (e.g., MOTION or RESPONSE/ANSWER)
               to file public electronic version of document from which sealed material has
               been redacted.

        Motions to Seal

        A certificate of confidentiality may be used to request sealing of information
        protected by the Privacy Policy for Electronic Case Files, or by statute, rule,
        regulation, or order. To request sealing of other materials, or to request sealing of
        an entire brief or motion due to inability to create a public, redacted version,
        counsel must file a motion to seal.

        The motion to seal must appear on the public docket for five days. The motion
        must identify the document or portions thereof for which sealing is requested, the
        reasons why sealing is necessary, the reasons a less drastic alternative will not
        afford adequate protection, and the period of time for which sealing is required. If
        it is necessary to reference sealed material in the motion, a sealed, highlighted
        version and a public, redacted version of the motion must be filed.




                Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 7 of 8
USCA4 Appeal: 20-6278     Doc: 16-2        Filed: 04/15/2021    Pg: 6 of 6          Total Pages:(8 of 8)


        Highly Sensitive Documents

        The court has adopted Standing Order 21-01 implementing procedures adopted by
        the Federal Judiciary for the filing of highly sensitive sealed documents in paper
        form, accompanied by a certificate (for material sealed by the district court or other
        tribunal) or motion (for requests to file material under seal in the first instance).

        Forms: Certificate of Confidentiality & Certificate for Highly Sensitive Document
        Protection

        Instructions: How do I redact items from pleadings? (Marking out text in a word
        processing document using a highlighter or box tool does not remove sensitive data
        from the document.)




                Case 3:18-cv-00020-FDW Document 71 Filed 04/15/21 Page 8 of 8
